Citation Nr: 0710913	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral peripheral 
artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to April 
1969 and from November 1979 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The veteran was afforded a video conference hearing before 
the undersigned Acting Veterans Law Judge in January 2007.  A 
transcript of the testimony offered at the hearing has been 
associated with the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that current bilateral peripheral artery 
disease first manifested its self in-service as a tingling in 
the lower extremities and he had had a problem with this ever 
since that time.

In this regard, service medical records include an undated 
treatment record from a United States Air Force Hospital in 
Japan that noted the veteran's complaint of "tingling and 
feet falling asleep."  A diagnosis was not thereafter given.  
Thereafter, electrocardiograms dated in September 1984, July 
1985, and May 1986 note "possible pulmonary disease, diffuse 
myocardial disease."  

Post-service, January 1991 treatment records from Mt. Diablo 
Hospital note, among other things, the veteran's complaints 
of a six year history of hip and leg pain which had become 
progressively worse over the past year.  The diagnoses were 
lower abdominal aorta occlusion (Leriche's syndrome) and 
lower extremity vascular insufficiency.  Shortly thereafter, 
the veteran underwent bilateral aortobi-iliac bypass.  
Subsequent treatment records show the veteran's continued 
complaints and/or treatment for bilateral peripheral artery 
disease.  

As to the origins of the veteran's bilateral peripheral 
artery disease, the March 2005 VA examiner, without the 
benefit of the entire record on appeal, opined that it was 
not related to his military service.

On the other hand, in a December 2006 letter from David 
Jones, M.D., it was first reported that he had been treating 
the veteran since October 2006 and, also apparently without 
the benefits of the record on appeal, opined that current 
peripheral artery disease was probably due to his military 
service.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court stated that, if 
the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin, at 175.  

Therefore, because the medical evidence includes some 
evidence that the veteran was treated for symptoms of his 
current bilateral peripheral artery disease while in military 
service and because neither of the current medical opinions 
found in the record as to the origins of the claimant's 
current peripheral artery disease were based upon a review of 
the entire record on appeal, the Board finds that a remand to 
obtain another medical opinion is required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The AMC/RO should ask the veteran to 
provide any other evidence in his 
possession that pertains to his claim.

2.  After undertaking the above 
development to the extent possible, the 
veteran's claim's files should be 
forwarded to a vascular specialist to 
obtain a medical opinion as to the 
etiology of his bilateral peripheral 
artery disease.  After a review of the 
record on appeal, the physician should 
provide answers to the following 
questions:

a.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
bilateral peripheral artery disease 
was caused by military service?

b.  Is it at least as likely as not 
that bilateral peripheral artery 
disease manifested itself to a 
compensable degree in the first 
post-service year?

Note:  The physician is advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), such as providing 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
in accordance with the United States 
Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

4.  Thereafter, the AMC/RO must 
readjudicate the veteran's claim.  The 
AMC/RO is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefit, to include a summary of the 
evidence received since the last SSOC and 
any evidence not received, as well as all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

